Citation Nr: 0024931	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether the termination of Dependency and Indemnity 
Compensation (DIC) was proper.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in March 1984, after having 
served on active duty for a period in excess of 10 years.  He 
died February 12, 1996, and the appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  A hearing was held before a hearing officer 
at the RO in January 1999, and the hearing officer's decision 
was entered in March 1999.  Most recently, a hearing was held 
before the undersigned Member of the Board at the RO in March 
2000.

The appeal was docketed at the Board in 1999.  

REMAND

The Board's review of the record discloses that, based on a 
claim for DIC which was received at the RO in January 1997, 
such benefit was granted in a rating decision entered in late 
January 1997.  In a rating decision entered in October 1998, 
however, the January 1997 rating grant of DIC was found to 
have been erroneous pursuant to 38 C.F.R. § 3.105 and, 
accordingly, the appellant's DIC benefits were terminated.  
Although the appellant expressed disagreement with the 
termination in correspondence received at the RO in late 
October 1998, a Statement of the Case mailed her in December 
1998, while including the pertinent provisions of 38 C.F.R. 
§ 3.105, afforded the appellant no explanation as to why the 
DIC termination was effectuated.  Given the foregoing, then, 
development bearing on conveying such advisement to the 
appellant is specified below.

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the record reflects 
that the veteran was terminally hospitalized at the VA 
Medical Center in Huntington, West Virginia, and that he died 
in such facility on February 12, 1996.  However, the Board's 
perusal of the record indicates that any report(s) which may 
have been prepared in conjunction with the veteran's terminal 
period of hospitalization at such facility have not yet been 
procured by the RO.  Inasmuch as such action is required 
whether or not the appellant's related claim for service 
connection for the cause of the veteran's death is well-
grounded, see Costantino v. Brown, 12 Vet. App. 517, 520 
(1999), the Board is of the opinion that such aspect of the 
appeal must be remanded for the accomplishment of the same 
(as well as the procurement of any other extant VA treatment 
records, as is addressed in greater detail below) by the RO 
before additional appellate action ensues.  

The Board also notes that the veteran was discharged from 
service in March 1984 due to "unsatisfactory performance" 
("AFR 39-10" being the separation authority).  Because the 
circumstances incident to such discharge may bear on the 
appellant's cause of death claim, the Board is of the opinion 
that the service personnel records related to such 
"unsatisfactory performance" discharge should be procured 
before further appellate action ensues.  

Further development to facilitate the performance of the 
above-cited actions is, therefore, specified below.

Finally, inasmuch as the appellant's remaining certified 
claim, i.e., that of entitlement to Chapter 35 Dependents' 
Educational Assistance, is potentially impacted by the 
resolution of her claim for service connection for the cause 
of the veteran's death (see 38 U.S.C.A. §§ 3500, 3501 (West 
1991)), the Board will defer consideration (if necessary) of 
the same pending the accomplishment of the development 
directed in the remand set forth hereinbelow.

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to procure any available service 
personnel records which bear on the 
veteran's discharge from service, on the 
documented basis of "unsatisfactory 
performance", in March 1984.

2.  The RO should take appropriate action 
to procure copies of any clinical records 
which may have been prepared in 
conjunction with the veteran's terminal 
hospitalization and death (on February 
12, 1996) at the VA Medical Center in 
Huntington, West Virginia, as well as 
copies of any additional VA records 
pertaining to either inpatient or 
outpatient treatment rendered the veteran 
from March 1984 until his death. 

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue listed on the 
title page.  

4.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
includes (if appropriate), with respect 
to the first issue listed on the title 
page, an explanation as to why the DIC 
granted the appellant in a rating 
decision entered in January 1997 was 
terminated.  The appellant should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



